Citation Nr: 0801297	
Decision Date: 01/11/08    Archive Date: 01/22/08

DOCKET NO.  02-05 194	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, 
Alaska


THE ISSUE

Entitlement to an initial disability rating in excess of 50 
percent for post traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his Wife


ATTORNEY FOR THE BOARD

A. Lindio, Associate Counsel


INTRODUCTION

The veteran had active service from July 1967 until May 1971.  
This matter was previously before the Board of Veterans' 
Appeals (BVA or Board) in September 2006 and was remanded to 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Anchorage, Alaska for additional development.  Prior to 
the Remand, this matter was originally before the BVA on 
appeal from a March 2001 rating decision for PTSD.  


FINDING OF FACT

The veteran's PTSD is manifested by occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as impairment of memory, disturbances of 
motivation and mood, and difficulty establishing and 
maintaining effective social relationships.


CONCLUSION OF LAW

The criteria for an evaluation in excess of a 50 percent 
disability evaluation for PTSD have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.159, 3.321, 4.1-4.14, 4.71a, Diagnostic Code 9411 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
In this case, although the notice provided to address either 
the rating criteria or effective date provisions pertinent to 
the appellant's claim was provided following the initial 
adjudication of the claim in March 2006, such error was 
harmless given that service connection was previously granted 
and a disability rating and effective date was assigned 
subsequent to the grant of service connection for PTSD.  

Here, although the VCAA duty to notify was not satisfied with 
respect to the notice elements, the Board finds that the 
notice errors did not affect the essential fairness of the 
adjudication because service connection was granted for PTSD 
following the veteran's initial claim.  Any notice errors did 
not unduly prejudice the veteran in obtaining service 
connection for PTSD.

Additionally, the veteran is challenging the initial 
evaluation and effective date assigned following the grant of 
service connection.  In Dingess, the Court of Appeals for 
Veterans Claims held that in cases where service connection 
has been granted and an initial disability rating and 
effective date have been assigned, the typical service-
connection claim has been more than substantiated, it has 
been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled. Id. at 490-91.  

VA also has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting the veteran in 
the procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained VA outpatient 
treatment records and identified private medical records.  
The veteran has submitted statements and was provided an 
opportunity to set forth his contentions during a hearing 
before the undersigned Veterans Law Judge.  The appellant was 
afforded numerous VA medical examinations in regards to his 
PTSD, including in December 2000, March 2003, October 2004, 
and November 2006.  Although the veteran's representative has 
indicated that the November 2006 VA examination was 
insufficient in recording the effects of the veteran's PTSD 
on his daily life, the examiner discussed the veteran's PTSD 
symptoms and complaints sufficiently to provide such 
information.  Significantly, neither the appellant nor his or 
her representative has identified, and the record does not 
otherwise indicate, any other additional existing evidence 
that is necessary for a fair adjudication of the claim that 
has not been obtained.  Hence, no further notice or 
assistance to the appellant is required to fulfill VA's duty 
to assist the appellant in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

Applicable Law

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
the symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities.  The percentage ratings 
represent, as far as can practicably be determined, the 
average impairment in earning capacity resulting from such 
diseases and injuries and the residual conditions in civilian 
life.  Generally, the degree of disability specified are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity to the several grades of disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate Diagnostic 
Codes identify the various disabilities and the criteria for 
specific ratings.  If two disability evaluations are 
potentially applicable, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that evaluation.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining will be resolved in favor of the veteran.  
38 C.F.R. § 4.3.  

While the veteran's entire history is reviewed when making a 
disability determination, 38 C.F.R. § 4.1, where service 
connection has already been established and an increase in 
the disability rating is at issue, it is a present level of 
disability that is of primary concern.  Francisco v. Brown, 
7 Vet. App. 55 (1994).  However, at the time of an initial 
rating, as is the situation in this case, separate ratings 
can be assigned for separate periods of time based on the 
facts found, a practice known as "staged" ratings.  
Fenderson v. West, 12 Vet. App. 119 (1999).  A recent 
decision of the United States Court of Appeals for Veterans 
Claims (Court) has held that in determining the present level 
of a disability for any increased evaluation claim, the Board 
must consider the application of staged ratings.  See Hart v. 
Mansfield, No. 05-2424 (U.S. Vet. App. Nov. 19, 2007).  In 
other words, where the evidence contains factual findings 
that demonstrate distinct time periods in which the service-
connected disability exhibited diverse symptoms meeting the 
criteria for different ratings during the course of the 
appeal, the assignment of staged ratings would be necessary.  

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
the symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities. The percentage ratings 
represent, as far as can practicably be determined, the 
average impairment in earning capacity resulting from such 
diseases and injuries and the residual conditions in civilian 
life. Generally, the degree of disability specified is 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity to the several grades of disability. 38 U.S.C.A. 
§ 1155.  38 C.F.R. § 4.1. Separate Diagnostic Codes identify 
the various disabilities and the criteria for specific 
ratings.

If two disability evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
evaluation. Otherwise, the lower rating will be assigned. 38 
C.F.R. § 4.7. After careful consideration of the evidence, 
any reasonable doubt remaining will be resolved in favor of 
the veteran. 38 C.F.R. § 4.3. While the veteran's entire 
history is reviewed when making a disability determination, 
38 C.F.R. § 4.1, where service connection has already been 
established and an increase in the disability rating is at 
issue, it is a present level of disability that is of primary 
concern. Francisco v. Brown, 7 Vet. App. 55 (1994).

Regulations pertaining to the criteria for evaluating 
psychiatric disorders, including Diagnostic Code 9411 for 
PTSD, provide for a 50 percent rating when there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped, speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long term memory 
(e.g., retention of only highly learned material, forgetting  
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.130.

A 70 percent evaluation will be assigned where there is 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the  
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked  
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene;  
difficulty in adapting to stressful circumstances (including  
work or a work-like setting); and the inability to establish 
and maintain effective relationships.  Id.  

A 100 percent evaluation is warranted when there is total 
occupational and social impairment due to such symptoms as: 
gross impairment in thought processes or communication;  
persistent delusions or hallucinations; grossly inappropriate  
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
close relatives, own occupation, or own name.  Id.

In evaluating psychiatric disabilities, the Board has adopted 
the Diagnostic and Statistical Manual of Mental Disorders, 
4th ed., American Psychiatric Association (DMS-IV).  That 
manual includes a Global Assessment of Functioning (GAF) 
scale reflecting psychological, social and occupational 
functioning on a hypothetical continuum of mental illness.   
Richard v. Brown, 9 Vet. App. 266, 267 (1996)(citing DSM-IV).   
A score of 41-50 indicates serious symptoms (e.g. suicidal 
ideation, severe obsessional rituals, frequent shoplifting) 
or any serious impairment in social, occupational or school 
functioning (e.g. no friends, unable to keep a job).  A score 
of 51-60 indicates moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peer or coworkers).  A 
score of 61 to 70 indicates some mild symptoms (e.g. 
depressed mood and mild insomnia) or some difficulty in 
social, occupational, or school functioning, but generally 
functioning pretty well with some meaningful interpersonal 
relationships.  See Diagnostic and Statistical Manual of 
Mental Disorders, Fourth Edition, Washington, DC, American 
Psychiatric Association, 1994. 

PTSD

The veteran essentially contends that his PTSD symptoms are 
more disabling than the 50 percent disability rating granted 
him in the March 2001 rating decision.  

A VA examination was provided to the veteran in December 
2000.  The VA examiner found the veteran to be neat and tidy 
in appearance, with adequate hygiene, and to be oriented to 
time, place, and person.  The veteran had some difficulty 
with concentration and recent memory, but no delusions or 
hallucinations.  He denied suicidal or homicidal ideation, 
but admitted to past thoughts of suicide.  The veteran did 
not have obsessions or compulsions, panic attacks, or 
phobias, but did have rambling speech.  Distressing, 
recurrent dreams of his stressor were reported, as was 
difficulty sleeping.  He avoided thoughts, feelings, or 
conversations associated with the trauma and angry outbursts.  
The veteran also felt estranged from others and avoided 
activities, places, and people.  A GAF score of 50 was found.  

Another VA examination was provided to the veteran in March 
2003.  The examiner reported that the veteran was married and 
had a close relationship to his wife.  The veteran reported 
limited social interactions and admitted to being 
argumentative, irritable, and impatient.  He had withdrawn 
from most social activities and was fairly socially isolated, 
except for from his family.  The veteran also reported 
troubled dreams regarding his service experiences and trouble 
sleeping.  

The March 2003 examiner found the veteran to be neatly 
attired and to have good hygiene.  The veteran was oriented 
to time, place, person, and situation, as well as pleasant 
and cooperative, with occasional flare ups and irritability.  
He reported his mood to be usually happy, but also short-
tempered and easily irritated.  Speech was normal as to rate, 
rhythm, and volume, as well as clear and coherent.  Thought 
processes were negative for hallucinations or delusions and 
clear and coherent, though sometimes rambling.  His 
concentration and judgment were intact.  Insight was good.  
The veteran also had an exaggerated startle response.   
Suicidal and homicidal ideation were denied.  The examiner 
found the veteran competent for VA purposes and capable of 
managing his benefit payments in his own interest.  The 
examiner also indicated that the veteran's PTSD symptoms were 
related to changes in his ability to relate to people and his 
quality of his life.  A GAF score of 63 was assessed.

A VA examination was also provided to the veteran in October 
2004.  The veteran reported to continue to have bad dreams 
and memories of his service, with their frequency dependent 
on current events, and problems sleeping.  His social 
isolation has increased, with his interactions being solely 
focused on his family in his household.  The veteran was not 
suicidal and did not have suicidal or homicidal ideation.  

The October 2004 VA examiner found the veteran to be neatly 
attired, with good hygiene and grooming.  The veteran was 
attentive, pleasant and cooperative, and oriented to time, 
place, person, and situation.  He had clear and articulate 
speech that was of a normal rate, rhythm and volume.  The 
veteran reported usually being happy, with periods of being 
short tempered and irritable.  Affect was full.  Thought 
processes were clear and coherent, without hallucinations or 
delusions.  Judgment and insight were intact.  The veteran 
was found competent for VA purposes and capable of managing 
his benefit payments in his own best interest.  The examiner 
found the veteran's symptoms to be chronic and stable, and 
that the combination of his emotional and physical problems 
would make it impossible for him to secure or maintain 
gainful employment.  A GAF score of 60 was assessed.

The veteran's most recent VA examination was provided in 
November 2006.  The veteran reported anxiety and depression, 
with thoughts of suicide.  He also reported daily nightmares 
of service and a poor ability to sleep.  The veteran was 
irritable and reported quarrelling with his grandchildren.  
He also indicated that he socially isolated himself, 
including refusing to speak to family members who were not 
part of his household, did not engage in social activities, 
and rarely left the house.  The veteran's wife reported that 
his concentration and attention were poor, and that it would 
be dangerous for him to drive.  The veteran mourned his 
inability to work and reported feeling "useless."    The 
veteran spent his time playing video games and devising 
projects to supervise around the house.  

The November 2006 VA examiner found the veteran to be 
casually groomed and dressed.  The veteran's speech was 
normal to rate and tone and affect was a bit anxious.  The 
veteran denied hallucinations or delusions and was alert and 
oriented to person, place, month, and year.  Memory was good 
and fund of knowledge was fair.  Insight was fair and 
judgment good.  The veteran was competent to manage his own 
benefits and a GAF score of 55 was assessed.  

The veteran has also provided numerous statements from 
friends and family indicating his deteriorated health 
following his bypass surgery.  His wife also provided a 
statement in April 2006 reporting the development of the 
veteran's social isolation and problems getting along with 
people, as well as symptoms including stress, depression, 
panic attacks, nightmares, and deteriorating relationships.  

The veteran was also provided a hearing in July 2006, during 
which both he and his wife testified.  The veteran reported 
not wishing to handle his finances and a desire for complete 
social isolation.  He also described having repeated 
nightmares and behavior that he described as obsessive 
regarding the grading system of his grandchildren's school.  
The veteran's wife also reported the veteran's social 
isolation, his behavior regarding their grandchildren's 
grading system, and his need for routine.  

The veteran's PTSD symptoms are not indicative of 
occupational and social impairment, with deficiencies in most 
areas, such as family relations, judgment, thinking, or mood 
indicative of a 70 percent rating.  The veteran's VA 
examinations repeatedly found the veteran's speech to be 
normal, coherent and logical.  Additionally, although panic 
attacks were reported in the VA examinations, they were not 
of a near-continuous nature.  The veteran's depression was 
similarly not of a near continuous nature.  In March 2003, he 
reported being happy, usually, though also short tempered and 
easily irritated.  

The veteran has also displayed the ability to function 
independently, appropriately, and effectively.  The veteran 
was repeatedly found to be oriented to time, place, person, 
and situation.  Although the veteran has indicated that he 
leaves the handling of money to his wife, various VA 
examiners, including the most recent November 2006 examiner, 
found him competent and capable of managing his benefit 
payments in his own interests.  The veteran has also been 
repeatedly found to have intact insight and judgment by his 
VA examiners.  Additionally, although the veteran has 
indicated that he is irritable and quarrelsome, his impulse 
control is not so impaired as to rise to the level that would 
include unprovoked irritability with periods of violence.  

In her hearing testimony, the veteran's wife reported that 
the veteran neglected his personal appearance when she was 
not around.  However, the VA examiners reported the veteran 
to have good hygiene, groomed, and dressed. The veteran has 
also indicated that he has suicidal ideation, but that he 
would not act on it.  At his hearing he also described 
behavior he described as obsessional, such as persistent 
thoughts regarding his grandchildren's grading system and his 
need for routine. However, he did not have obsessional 
rituals indicative of a 70 percent evaluation, such as 
behavior performed compulsively to relieve anxiety, which 
interferes with routine activities.  

The veteran has also reported an increase in his social 
isolation, to the point that he rarely left the house or 
associated with people outside of his household.  The 
veteran, however, has not demonstrated an inability to 
establish and maintain effective relationships. Although he 
reported quarrelling with his grandchildren, he also 
indicated that he devised projects to work on with his 
grandchildren in his November 2006 VA examination.  He also 
continues to maintain a close relationship with his wife.  
Thus, although the veteran has difficulty establishing and 
maintaining effective social relationships, he is not 
completely unable to do so.    

The veteran's PTSD symptoms do not rise to the level of a 70 
percent evaluation.  The veteran has indicated symptoms more 
closely associated with a 50 percent evaluation, such as 
disturbances of motivation and mood and difficulty in 
establishing and maintaining effective relationships.  

The veteran's GAF scores also support a 50 percent 
evaluation.  The initial VA examination in December 2000 
recorded a GAF score of 50, reflecting symptoms some serious 
symptoms, including impairment in social functioning.   
However, subsequent VA outpatient records assessed GAF scores 
indicated moderate symptoms, with scores from 55 to 63.  The 
veteran's most recent VA outpatient treatment record from 
November 2006 reflected moderate symptoms with a GAF of 55.  

Finally, the Board finds that there is no showing that the 
veteran's PTSD reflects so exceptional or so unusual a 
disability picture as to warrant a compensable rating on an 
extra-schedular basis.  His PTSD is not productive of 
frequent periods of hospitalization, and has not otherwise 
rendered impractical the application of the regular schedular 
standards.  In the absence of these factors, the criteria for 
submission for assignment of an extra-schedular rating are 
not met.  Thus, the Board is not required to remand this 
claim for the procedural actions outlined in 38 C.F.R. 
§ 3.321(b)(1).  See Bagwell v. Brown, 9 Vet. App. 337, 338-39 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

A disability rating in excess of 50 percent for PTSD is 
denied.



____________________________________________
L. M. BARNARD 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


